Citation Nr: 0901356	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the post-traumatic stress disorder (PTSD) 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1977 to August 
1981; from December 1982 to December 1990; from October 2001 
to August 2002; from October 2003 to November 2004; and from 
June 2005 to December 2006.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2007 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.

In October 2008, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In conjunction with the October 2008 Board videoconference 
hearing, the appellant submitted additional evidence 
concerning his claims.  This evidence consisted of third 
party statements from three individuals.  The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of the evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The appellant has appealed the initial evaluations assigned 
to the post-traumatic stress disorder (PTSD), lumbar spine 
and left knee disabilities when service connection was 
granted and he has continuously prosecuted his case since 
that time.  In this case, the appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  Therefore, the 
issues on appeal are as listed on the title page.


FINDINGS OF FACT

1.  Since December 2006, the appellant's PTSD disability has 
been manifested by nightmares, sleep impairment, anxiety, 
dysphoria, irritability, social isolation, poor tolerance to 
frustration and some problems with memory.

2.  Since 2007, the appellant's Global Assessment of Function 
score has been 49.  

3.  Throughout this appeal, the appellant's low back 
disability has not been productive of ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

4.  Throughout the course of this appeal, the appellant's 
lumbar spine disability has not been productive of any 
neurologic pathology.

5.  There is no evidence of impairment of either the left 
tibia or the left fibula, and the appellant had not had any 
left knee replacement surgery.

6.  There is clinical evidence of left knee degenerative 
changes with crepitation, some tenderness, slight limitation 
of motion and complaints of pain and pain on use. 

7.  Left knee ligamentous instability and left knee 
subluxation have not been clinically demonstrated.

8.  Flexion in the appellant's service-connected left knee is 
not limited to 30 degrees and extension is not limited to 15 
degrees.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial evaluation of 50 
percent, but not more, have been met for the PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's left knee 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2008); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's three disability claims arise from his 
disagreement with the initial evaluations that were assigned 
to those three disabilities following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in February 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, service medical treatment records and VA 
outpatient medical treatment records have been associated 
with the claims file.  The appellant was afforded VA 
psychiatric and medical examinations.  The appellant has 
submitted third-party statements in support of his claims and 
he had the opportunity to present testimony during the 
October 2008 Board videoconference hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for psychiatric, 
lumbar spine and knee disabilities, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the January 2007 third-party 
statements, in the reports of the VA examinations conducted 
in February 2007, and March 2007, and in the reports of VA 
outpatient treatment rendered in 2007.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A.  PTSD claim

Review of the appellant's VA outpatient treatment records 
reveals that the appellant had a positive depression screen 
in May 2007.  The appellant stated that his memory was poor 
and that his energy was fair.

A January 2007 written statement from the appellant's spouse 
indicates that the appellant cannot stand to drive in heavy 
traffic and that he will not go into crowds.  She said that 
he forgets, that he has nightmares and that he has insomnia.  
A comrade statement indicates the existence of nervousness 
and short-term memory loss in the appellant.

The appellant underwent a VA psychiatric examination in 
February 2007; the examiner noted that the appellant was not 
currently taking any medication for his PTSD and that he was 
not in receipt of any mental heath treatment.  The appellant 
said that he was short-tempered and did not like being around 
people.  He complained of nightmares and sleeping problems.  
The appellant said that he feels edgy a lot of the time and 
that he lacked trust.  He reported experiencing nightmares 
two to three times per week, as well as intrusive thoughts of 
an ambush.  He said that he was working as an apprentice 
electrician and that his concentration and memory were not as 
good as they should be.  On mental status examination, the 
appellant displayed some anxiety and dysphoria.  The 
appellant was not hallucinating and he did not have suicidal 
or homicidal ideation.  His insight and judgment were 
adequate.  His thought processes and associations were 
logical and tight.  The examiner said that the appellant's 
memory was grossly intact and that he was oriented in all 
spheres.  The examiner rendered a diagnosis of PTSD and 
assigned a GAF score of 49.  The examiner also characterized 
the appellant's symptoms as moderate and stated that these 
symptoms have persisted since the appellant's return from 
Iraq.  The examiner stated that the appellant's PTSD symptoms 
did not preclude employment.

The appellant testified at his October 2008 videoconference 
hearing that he would have a strong urge to take retribution 
if someone irritated him and that he did not deal well with 
the public.  He said that he used to thrive on challenges, 
but now stress gets to be too much.  He said that he did not 
have a clear thought process at times.  He also said that he 
was not currently working because of his PTSD, that he was 
not taking any medication for it and that he was not in 
receipt of any treatment for it.  The appellant further 
testified that he had become a hermit at home and that his 
wife was afraid.  He said that he experienced nightmares and 
that he did not sleep well.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, PTSD, a 
30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
In February 2007, a GAF score of 49 was assigned.  

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 50 percent for the 
appellant's psychiatric disability.  The medical evidence 
shows that the appellant's PTSD symptomatology was severe 
enough to result in social isolation, depressed mood, 
anxiety, irritability, sleep impairment and poor tolerance 
for dealing with others.  These symptoms were severe enough 
that a GAF score of 49 assigned by a VA psychiatrist.  These 
PTSD symptoms more closely approximate the criteria for a 50 
percent evaluation.

However, the appellant is not entitled to an evaluation in 
excess of 50 percent.  The evidence of record does not 
establish that the appellant has demonstrated such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the appellant had evidenced some disturbances 
of motivation and mood and some difficulty in establishing 
and maintaining effective work and social relationships, the 
evidence of record showed that the appellant had maintained 
his marital relationship and that he had appeared for medical 
treatment without any serious psychiatric complaints.  The 
appellant he experienced nightmares, depression and anxiety 
and he described irritable feelings that led to his social 
isolation.  However, there was no homicidal or suicidal 
ideation and the VA examiner said that the appellant was able 
to work.  The evidence of record does not demonstrate that 
the appellant exhibited spatial disorientation or neglect of 
personal hygiene.  There is no evidence of record to 
establish that the appellant's speech is intermittently 
illogical, obscure, or irrelevant or that he experiences 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  There 
is no evidence of record showing unprovoked irritability with 
periods of violence or spatial disorientation.  Therefore an 
initial evaluation in excess of 50 percent would not be 
warranted under the current rating criteria.

B.  Musculoskeletal claims

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

i. Lumbar spine

The appellant testified at his October 2008 videoconference 
hearing that he was not in receipt of any medical treatment 
for his back from either private providers or VA providers.  
He stated that he took nonprescription pain medication.  The 
appellant said that he experienced pain in his low back that 
radiated into his hips and that his problem was mostly with 
bending forward.  He also stated that prolonged use would 
bother his back and that he could not crouch down and move a 
whole lot.

A January 2007 written statement from the appellant's spouse 
indicates that he cannot sit for very long.  Comrade 
statements report severe back pain.

The appellant underwent a VA medical examination in February 
2007; the examiner reviewed the claims file.  The appellant 
complained of pain and reported use of analgesics for pain.  
He walked with a normal gait.  On physical examination, motor 
strength was 5/5 bilaterally in the lower extremities without 
any deficit, as was the sensory testing.  The appellant's 
coordination was normal. 

The appellant subsequently underwent a VA joint examination 
in March 2007; he complained of pain intermittently in the 
low center of his back.  He denied experiencing bladder or 
bowel problems, as well as numbness.  He did not report 
experiencing any flares or incapacitating episodes due to his 
back (no confinement to bed by a physician).  On physical 
examination, spasms were noted in his lower lumbar area.  The 
appellant demonstrated 75 degrees of forward bending; this 
was accomplished with complaints of pain and stiffness.  The 
appellant also demonstrated 35 degrees of extension; 30 
degrees of right and left side bending; and 35 degrees of 
right and left rotation.  The appellant got in and out of a 
chair without difficulty and he walked with a normal gait.  
The examiner stated that the appellant's neurological 
examination was completely normal.  Radiographic examination 
revealed that the disc spaces were maintained and that there 
were no fractures or spondylolysis.  The impression was 
normal lumbar spine.  The examiner rendered a diagnosis of 
chronic lumbar strain with L5-S1 degenerative disc disease.

The diagnostic codes for rating diseases and injuries of the 
spine are found in Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

An evaluation for the appellant's thoracolumbar spine 
disability in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show overall limitation of motion 
of the thoracolumbar spine that is less than 120 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability causes 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits 
emanating from the lumbar spine.  The clinical evidence of 
record does not show that the appellant's service-connected 
lumbar spinal disability encompasses any objective neurologic 
abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant has low 
back pain and muscles spasms with motion.  Examining the 
evidence summarized above, and giving due consideration to 
the provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic lumbar spine symptomatology does not 
approximate the schedular criteria for an evaluation of 20 
percent.  The pain and functional limitations caused by the 
lumbar spine disability are contemplated in the evaluation 
for the orthopedic symptomatology that is represented by the 
current 10 percent rating.

The Board has also considered rating the appellant's service-
connected lumbar spine disability under a different or 
additional Diagnostic Code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Were an additional rating to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation for the appellant's lumbar 
spine.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 
259 (1994).  The pain and functional limitations caused by 
the lumbar spine disability are contemplated in the initial 
10 percent rating that has been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate disability rating for the lumbar spine pathology.

ii. Left knee

The appellant testified at his October 2008 videoconference 
hearing that he has limitation of motion in his left knee.  
He said that he has pain in his left knee and that he is 
stiff legged due to his service-connected knee disability.  
The appellant also testified that his left knee was not 
stable at times, that it would swell up a lot from his 
climbing stairs, that clicking and popping can be heard in 
the left knee and that the knee has given way.  He stated 
that he thought his knee disability had made him 70 percent 
of what he used to be.  The appellant further stated that he 
was not receiving any treatment for his knee from any 
provider, VA or private.

The appellant underwent a VA medical examination in February 
2007; the examiner reviewed the claims file.  It was noted 
that the appellant took analgesics for pain and he complained 
of knee pain.  On physical examination, the appellant walked 
with a normal gait.  Motor strength was 5/5 in each lower 
extremity.  Sensory testing was normal in each lower 
extremity without deficit.  The appellant's coordination was 
normal in each lower extremity.  Reflexes were a symmetric 2+ 
and equal in each leg.  There was no evidence of ligament 
laxity to stress testing of each knee in all directions.

The appellant subsequently underwent a VA joint examination 
in March 2007; he complained of clicking discomfort behind 
his left patella with intermittent swelling.  He said his 
knee problem was always worse with squatting, climbing and 
kneeling.  The appellant was noted to get in and out of a 
chair without difficulty.  He walked with a normal gait.  On 
physical examination, the appellant performed three easy 
squats getting from zero to 135 degrees of motion in each 
knee.  He did complain of knee pain.  There was no swelling, 
heat, joint line tenderness or instability of the left knee.  
Patellofemoral crepitation was present, as was a little 
tenderness around the edges of the left patella.  
Radiographic examination of the left knee revealed mild 
medial joint compartment narrowing.  No joint effusion was 
seen.  The impression was mild genu varus.  The examiner 
rendered a diagnosis of left knee chondromalacia with 
patellofemoral pain syndrome.  The examiner stated that the 
appellant did not demonstrate additional functional loss in 
the left knee on repeated motion.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any left knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any left 
knee instability or subluxation.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, the appellant has no 
clinical evidence of any instability or subluxation of the 
left knee and therefore, a separate rating for knee 
instability in the left leg is not in order.

A review of the complete record indicates that the current 10 
percent rating for the left knee is based on the functional 
limitations described in the presence of arthritis.  Normal 
extension of the knee is to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  Normal flexion of the knee is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
normal extension (zero degrees) in the left knee.  The 
appellant has demonstrated some limitation of flexion (a loss 
of five degrees with 135 degrees of flexion shown) in the 
left knee.  In addition, this range of motion was 
accomplished with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation and chronic pain was reported in 
the left knee.  No muscle atrophy due to the knee disability 
has been demonstrated in the left leg.  There is no clinical 
evidence of any muscle spasm.  The objective medical evidence 
does show findings of slight limitation of motion in the left 
knee, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the left knee 
chondromalacia based on some limitation of flexion and 
tenderness.  However, the evidence of record does not support 
a rating in excess of 10 percent for the left knee disability 
as the requisite limitation of flexion or extension has not 
been shown, even when taking into consideration pain.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for the left knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
left knee chondromalacia with some limitation of flexion and 
tenderness.  It is again noted that the 10 percent rating has 
been assigned based on the presence of arthritis, the 
limitation of functional ability, including as due to pain 
during flare-ups and increased use.  No subluxation or 
instability has been demonstrated and a separate rating on 
that basis would not be warranted in this case.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each one of these two initial increased rating claims, the 
benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the currently assigned schedular evaluations for the 
appellant's service-connected PTSD, lumbar spine and left 
knee disabilities may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
three service-connected disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
three disabilities, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization or extensive treatment for any 
one of his service-connected disabilities at issue in this 
case, and he has not demonstrated marked interference with 
employment due to any one of those that disabilities by 
itself.  

There is no objective evidence of any symptoms due to any one 
of the three service-connected disabilities at issue that are 
not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Finally, because this is an appeal from the initial ratings 
for the three disabilities, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show varying levels of disability that would warrant 
changes in the ratings assigned since December 20, 2006, and 
therefore does not support the assignment of any staged 
ratings for any one of these three disabilities.


ORDER

An initial 50 percent schedular evaluation for the PTSD 
disability is granted, subject to the regulations governing 
payment of monetary benefits.

An initial evaluation in excess of 10 percent is denied for 
the appellant's lumbar spine disability.

An initial evaluation in excess of 10 percent is denied for 
the appellant's left knee disability.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


